Citation Nr: 1608770	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-39 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.  

2.  Entitlement to service connection for residuals of a right ankle injury. 

3.  Entitlement to service connection for skin irritation and burning of the hands, knees, and feet.  

4.  Entitlement to an initial compensable rating for trichomoniasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In pertinent part, a March 2009 rating decision granted service connection for patellofemoral syndrome of each knee, with each knee rated 10 percent disabling.  A September 2011 rating decision granted service connection for posttraumatic stress disorder (PTSD) which was rated 30 percent disabling, and, so, that matter is no longer on appeal.  A February 2015 rating decision increased a 30 percent rating for PTSD to 70 percent.   

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in July 2013 and a transcript thereof is on file.  The Board remanded this case in September 2013 for further evidentiary development.  It has now been returned for appellate consideration.  

Thereafter, a February 2014 rating decision granted service connection for trichomoniasis, claimed as vaginal pains, which was assigned an initial noncompensable disability rating.  Accordingly, this constituted a full grant of that benefit and the claim for service connection for a vaginal condition which was before the Board at the time of the September 2013 remand is no longer in appellate status.  However, the Veteran filed a Notice of Disagreement (NOD) as to the assignment of no more than a noncompensable rating.  

Then, a May 2014 rating decision stated that following a new claim, received in October 2013, service connection for residuals of a hysterectomy to remove fibroids was denied.  However, the Veteran has not appealed that decision by the filing of a Notice of Disagreement (NOD) and, so, that matter is not before the Board.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

The issue of entitlement to an initial compensable rating for trichomoniasis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Despite having had an inservice acute lumbar strain, which resolved, a chronic back disability is not of service origin and is not shown to be due to an inservice injury or event.  

2.  Despite having had an inservice acute right ankle injury, which resolved, a chronic right ankle disability is not of service origin and is not shown to be due to an inservice injury or event.  

3.  The Veteran had an acute burn of the dorsum of her right hand during service, which resolved, and chronic skin disability, manifested by skin irritation and burning of the hands, knees, and feet is not shown to be due to an undiagnosed illness or to be due to an inservice injury or event. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a back injury are not met.  38 U.S.C.A. § 1110, 1131, 1112, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for residuals of a right ankle injury are not met.  38 U.S.C.A. § 1110, 1131, 1112, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

3.  The criteria for service connection for skin irritation and burning of the hands, knees, and feet are not met.  38 U.S.C.A. § 1110, 1131, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of (2000) (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A, i.e., the VCAA, have been met by a series of RO letters in July, August, and September 2008.  VA notified the Veteran of the information and evidence needed to substantiate and complete her claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  There is no evidence that additional, identified, existing records have yet to be requested, or that additional examinations are in order.

The service treatment records (STRs) are of record.  Additional VA clinical records were obtained, pursuant to the 2013 Board remand.  

The case was remanded to obtain treatment records from Beaufort Naval Hospital, which are now on file.  By letter in September 2013 the Veteran was requested to execute and return a needed release to obtain private clinical records, to comply with the 2013 Board remand.  However, the Veteran did not execute and return that form.  In this regard, the duty to assist is not a one-way street.  When requested, a claimant must cooperate in allowing VA to obtain relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he or she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  

The Veteran was afforded VA examinations in 2009 and a Gulf War examination in 2010.  The case was remanded to afford her additional VA examinations and medical opinions.  These were conducted in 2013.  

At the time of the recent examinations the records were reviewed prior to the examination and prior to the rendition of a medical nexus opinion by that examiner.  See 38 U.S.C.A. § 5103A(a)(1) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) and Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006); and 38 C.F.R. § 3.159(c)(4)(i).  The Board may assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  Here, the adequacy of the examinations and medical opinions are not challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  

Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

Here, the testimony at the hearing focused on the elements for claim substantiation.  The issues on appeal were identified and the representative and the Veterans Law Judge specifically elicited testimony from the Veteran as to the relevant clinical history and needed elements for service connection.  Moreover, following the hearing the Board remanded the case to help substantiate the claims.  Also, neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

II.  Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

The Veteran claims that service connection is warranted based on continuity of symptomatology.  The Board notes that the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes arthritis and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013). 

Pursuant to 38 U.S.C.A. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2016, may be entitled to compensation.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  As the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, he is a Persian Gulf Veteran.  

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to § 1117.  Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection."  38 U.S.C.A. § 1117(a)(2)(A),(B),(C); 38 C.F.R. § 3.317(a)(2)(i)(B).  

VA has defined a medically unexplained chronic multisymptom illness as "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).  

The statute provides three examples of a medically unexplained chronic multisymptom illness: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 U.S.C.A. § 1117(a)(2)(i)(B).  The regulation provided these same examples in 38 C.F.R. § 3.317(2)(B), however, it was recently amended to change the third example from irritable bowel syndrome to functional gastrointestinal disorders.  See 76 Fed.Reg. 41696 (July 15, 2011) (codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3), effective August 15, 2011 and applicable to claims pending before, filed with or remanded to VA on or after August 15, 2011). A note to this provision defines functional gastrointestinal disorders to include a list of specific functional gastrointestinal disorders including irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.  

Along with the three examples of a medically unexplained chronic multisymptom illness provided by § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory system symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C.A. § 117(g); 38 C.F.R. § 3.317(b).  

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

Back Injury

The Veteran contends that her back disability is a result of in-service injury, which has continued to cause problems to this day.  Her STRs document complaints and treatment for back pain.  In a December 1990 record, she complained of lumbar pain and she was diagnosed with an acute lumbar strain.  The Veteran's May 1991 discharge examination was void of any noted disability of her back.  

Years later, VA treatment records show ongoing complaints of and treatment for back pain.  A May 2009 lumbar X-ray was normal.  

On VA examination in May 2009 the Veteran reported having been treated during service in 1990 for low back pain of gradual onset.  She related having had ongoing back pain since service, for which she had seen a chiropractor after service.  The examiner rendered a diagnosis of a chronic lumbar spine strain.  The examiner concluded that the separation physical showed no complaint of history or abnormal findings on physical exam for problems with the lumbar spine.  Additionally, there was no documentation of problems in this area since 1989.  Current X-rays were normal.  The examiner concluded that a chronic lumbar strain was less likely than not related to service.  

On a Gulf War VA examination in May 2010 the Veteran reported continued muscle pain.  The examiner rendered a diagnosis of a chronic lumbosacral strain.  However, the VA examiner did not render an opinion as to whether the Veteran's lumbosacral strain was related to military service.  

The Veteran testified at the travel Board hearing in July 2013 that she had injured her back during service in 1989 or 1990, prior to deployment overseas.  She had sought treatment during service on multiple occasions and was given medication for pain.  However, her pain continued after service.  After service she had gone to free clinics for treatment.  She had first sought VA treatment sometime between 1991 and 1996.  She was now treated at the Beaufort Naval Hospital and at the Charleston VA Medical Center.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination of her thoracolumbar spine, at which time her electronic records were reviewed.   The Veteran reported that she was at Ft. Bragg preparing to go to war in Saudi Arabia when she injured her back sustaining lumbar strain while doing heavy lifting of equipment and gear onto the vehicles.  She was seen in sick call, given pills to take, and told to follow-up when she arrived in Saudi.  She followed up and was given light duty, no physical training for 7 days or so.  It helped but the pain would come and go.  She reported that she still had that condition today, with the pain coming and going.  She had not mention any back problem on her separation physical because she wanted to go home and not stay in the service any longer.  

The examiner noted that the Veteran had had an MRI of the lumbar spine on June 25, 2011, which showed no discogenic disease or any other condition that could cause lumbar pain.  She was found to have an enlarged uterus due to fibroids and the report said that perhaps this was the cause of the back pain.  She had a hysterectomy on August 19, 2013, and now stated that her back pain was worse.  However, her gynecologist told her that with time it should get better because the surgery had been done using the DaVinci robot.

The Veteran's electronic records were reviewed and revealed one note from sick call for "back pain" on December 3, 1990.  The history was that of back pain for one day, and there was no history of any injury.  She was diagnosed with "acute lumbar strain."  There were no other entries for back pain on review of the medical records. 

The examiner opined that the claimed low back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there only one note in the STRs, of a one day history of "back pain" without any injury.  At that time she was diagnosed with "acute lumbar strain" and there was no further mention of any back problems for the remainder of active duty, no profiles limiting her activity due to her back, and no mention of back problems on her separation physical.  Therefore, it was the examiner's medical opinion that it was less likely than not that her current back condition was related to the one time "lumbar strain" in 1990 while on active duty.   

In a December 2013 addendum the examiner stated that because there was only one entry for the Veteran's back in the STRs, it led one to believe it was a self-limited conditions that resolved since there was no mention of any further problem, no follow-up appointments, or evidence of continued symptoms.  Again, her discharge examination did not mention anything about her back.  Even though she had problems with her back, there was no evidence establishing that her current condition was related to the one noted lumbar strain in her active duty records.  

Here, the Veteran did have a lumbar strain during service but the only link between any current back disability and the Veteran's military service is her testimony of continuous back pain.  With regard to lay statements as to this and other etiological issues, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the statements and testimony of the Veteran as to the etiology of her symptoms and whether they are due to an inservice injury, or otherwise commenced during service even without injury, relate to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran is competent to opine on these issues, the Board finds the probative value of the specific, reasoned opinions of the trained VA health care professionals to be of greater probative weight than the more general lay assertions.  Inasmuch as the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, including considering prior diagnoses, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Veteran is service-connected for patellofemoral syndrome of each knee, with each knee being currently evaluated as 10 percent disabling.  However, here, it is neither shown nor contended that the service-connected disorders of her knees has caused, contributed to or aggravated the claimed back disability.  See generally 38 C.F.R. § 3.310.  

Accordingly, for the foregoing reasons, the Board finds that service connection for residuals of a back injury is not warranted.  


Right Ankle Injury

The Veteran contends that her right ankle disability is a result of in-service injury and has continued to cause disability.  Her STRs document complaints and treatment for ankle pain.  A July 1989 STR notes that she complained of right ankle pain after she twisted it inward playing volleyball.  The diagnosis was a first degree strain.  She again complained of an ankle injury in September 1989.  She complained of pain in the arch that radiated to the front of the foot.  The Veteran's May 1991 discharge examination was void of any noted disability of her right ankle.  

On file are treatment records of a private podiatrist from 1997 to 2006.  These are negative for complaints, history, signs, symptoms, or treatment of disability of the right ankle.  

More recent VA treatment records show ongoing complaints of and treatment for right ankle pain. 

On VA examination in May 2009 the Veteran related having twisted her right ankle several times during service, and had been treated for it in 1989.  She reported having ankle pain since service.  After an examination the diagnosis was a chronic right ankle strain.  However, the examiner observed that the separation physical showed no complaint of history or abnormal findings on physical examination for problems with the right ankle.  Also, there was no documentation of problems in that area since 1989.  Current X-rays were essentially normal.  Thus, examiner concluded that a chronic right ankle strain was less likely than not related to service.  

On VA psychiatric examination in March 2010 the Veteran reported having had a running-related ankle injury during service.  

On VA Gulf War examination in March 2010 it was noted that right ankle X-rays in September 2009 had been normal.  There was a diagnosis of a chronic right ankle strain.  However, the VA examiner did not render an opinion as to whether the chronic right ankle strain was related to military service. 

The Veteran testified that she had injured her right ankle during service, for which she had sought treatment on multiple occasions.  After service she had initially been treated by a private physician but had sought VA treatment in the 1990s.  She was now treated at the Beaufort Naval Hospital and at the Charleston VA Medical Center.

Pursuant to the Board's remand, the Veteran was afforded a VA examination of her ankle.  It was noted that she had a diagnosis of a sprain or strain of both ankles in 1987.  The Veteran related that she had several strains or sprains of each ankle.  These were attributable to physical training, playing volleyball, twisting her ankles, running and falls at which time she twisted her ankles, sometimes the left, other times the right.  These occurred in Alabama, Korea, Ft. Bragg, and Ft. Belvoir.  She said that on her separation physical she did not mention any ankle ailment because she wanted to get home and not stay in the military any longer.  

The examiner reviewed the Veteran's electronic records and observed that there was one entry from sick call dated September 25, 1989 for an "ankle sprain" but the clinical note did not state whether it was the left or right ankle. The examination was normal, being without swelling or tenderness, but she was given a profile to not run for 7 days and to return to the clinic, as needed.  There were no more entries into the military medical record regarding any ankle injuries.  Currently, she complained of swelling of each ankle.  

The examiner reported that X-rays of both ankles in October 2013 revealed no fracture, subluxation or dislocation, and the soft tissues were unremarkable but there were tiny plantar calcaneal spurs.  The impression was tiny plantar calcaneal spurs, otherwise unremarkable X-rays of each ankle, and no change from a prior study.  The examiner specifically noted that the calcaneal spurs did not impact or have any connection to the claimed condition of the ankles, especially the right ankle strain. 

The examiner stated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there was only one entry in the STRs regarding an ankle injury, and that note did not specify left or right.  That note was dated in 1989 at which time she was diagnosed with an "ankle sprain" but there is no subsequent mention of any ankle problems during the remainder of active duty, and there was no mention of it on her separation physical.  An ankle sprain or strain involving soft tissue was usually self-limited with no lasting sequelae.  As there was no further documentation of an ongoing ankle problem or profiles limiting her physical activity, it was the examiner's medical opinion that it was less likely than not that her current ankle condition was related to active military service.   

In a December 2013 addendum the examiner stated that because there was only one entry for the Veteran's ankle in the STRs, it led one to believe that it was a self-limited condition that resolved since there was no mention of any further problem, no follow-up appointments, or evidence of continued symptoms.  Again, her discharge examination did not mention anything about either ankle.  Even though she had problems with her ankle, there is no evidence to establish that her current condition was related to the one note of ankle strain in her active duty records.  

Here, the Veteran did have an ankle injury during service, but no ankle abnormality was found at the time of her later discharge from active service.  As with the claim for a back disability, the only link between any current right ankle disability and the Veteran's military service and any injuries therein, is the Veteran's testimony of continuous right ankle pain.  Again, the Board notes that as to lay statements as to this and other etiological issues, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the statements and testimony of the Veteran as to the etiology of her symptoms and whether they are due to an inservice injury, or otherwise commenced during service even without injury, relate to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran is competent to opine on these issues, the Board finds the probative value of the specific, reasoned opinions of the trained VA health care professionals to be of greater probative weight than the more general lay assertions.  Because in this case a rationale was set forth for the conclusions based on an accurate characterization of the evidence of record, including considering prior diagnoses, the negative medical opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Veteran is service-connected for patellofemoral syndrome of each knee, with each knee being currently evaluated as 10 percent disabling.  However, here, it is neither shown nor contended that the service-connected disorders of her knees has caused, contributed to or aggravated the claimed right ankle disability.   See generally 38 C.F.R. § 3.310.  

Accordingly, for the foregoing reasons, the Board finds that service connection for residuals of a right ankle injury is not warranted.  

Skin Irritation and Burning of the Hands, Knees, and Feet

The Veteran contends that she has skin irritation and burning of the hands, feet, and knees due to an undiagnosed illness from service in the Persian Gulf War.  She had an acute burn of the dorsum of her right hand during service.  Her May 1991 discharge examination was negative for any noted disability of her skin.  

VA treatment records show the Veteran complained of skin rashes and was prescribed topical treatment.  A May 2009 record noted a diagnosis of contact dermatitis. 

On VA examination in May 2009 the Veteran reported having been treated during service in 1988 for a burn of her right hand, which after the application of topical cream, had resolved.  There was a diagnosis of status post burn scar of the right hand with no residuals.  The examiner concluded that the separation physical showed no complaint of history or abnormal findings on physical examination for problems with a burn on the right hand.  Moreover, there was no documentation of problems in that area since 1989.  

On VA examination in March 2010 the Veteran reported having developed a skin rash about one year after her deployment to Iraq.  On examination she had an area of hyperpigmentation on the dorsum of her right hand.  There was a diagnosis of lichen simplex chronicus of right dorsal hand but the examiner did not render an opinion as to whether it was related to military service.  

The Veteran testified that she had initially manifested dermatological symptoms of skin irritation and a sensation of burning of the skin of her hands, feet, and knees when she was overseas during the Gulf War.  She could not recall if she had been treated for these symptoms.  During service the affected skin area changed appearance, to include appearing crusted.  It was not continuous but recurred episodically.  She testified that during service she had been told that she did not have ringworm and she had been given Hydrocortisone.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination of her skin.  The Veteran reported that she had first developed a rash on the backs (dorsum) of her hands at the base of the thumbs when she was in Riyad in 1990.  She was seen in sick call and given cortisone cream to apply.  The rash looked similar to ring worm but since the rash would come and go, it was diagnosed as lichen simplex chronicus.  The Veteran still had flare-ups of this same type rash and was not sure what triggered it, perhaps anxiety or stress.  Review of the e-folder in VBMS failed to show any documentation of this disorder of the skin.

The Veteran had reported itching and burning of her hands, feet, and knees.  However, the Veteran stated at the time of the current examination that she only had itching and burning with a rash that comes and goes on the dorsum of her hands at the base of the thumbs.  It was not present today during the examination.   The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Since a rash was not present at the time of the current examination the examiner was unable to diagnose any skin condition.  However, it was noted that the Veteran had been diagnosed in the past with lichen simplex chronicus, but there was no mention of this skin condition in the STRs found after reviewing the e-folder.  It was the examiner's medical opinion that it was less likely than not that the disorder was related to her active military service.  

A November 2014 letter from a clinical psychotherapist, in support of a claim for service connection for PTSD, reflects that the Veteran had an unexplained rash which she had developed in the Gulf War.  

Initially, the Board notes that the Veteran does not have an undiagnosed dermatological disorder.  Rather, specific diagnoses have been rendered.  For example, she had a burn of the skin of the dorsum of her right hand during service.  However, this is shown to have resolved after the application of topical medication.  The current diagnosis is of lichen simplex chronicus.  Accordingly, service connection is not warranted for an undiagnosed illness manifested by dermatological symptomatology. 

The Board is cognizant of the Veteran's statements and testimony of continuously, but episodically, having had dermatological symptomatology since her service overseas during the Persian Gulf Conflict.  However, in this case, the probative evidence of record consists of the VA medical opinions which have been obtained.  Unfortunately, these are negative and do not support the Veteran's claim but, rather, are negative evidence weighing against her claim for service connection.  

Accordingly, service connection for skin irritation and burning of the hands, knees, and feet is not warranted.  





ORDER

Service connection for residuals of a back injury is denied. 

Service connection for residuals of a right ankle injury is denied.  

Service connection for skin irritation and burning of the hands, knees, and feet is denied.  


REMAND

A February 2014 rating decision granted service connection for trichomoniasis, claimed as vaginal pains, which was assigned an initial noncompensable disability rating.  

In April 2014 the Veteran filed an NOD to the assignment of an initial noncompensable rating for trichomoniasis.  By filing an NOD, appellate review of this issue has been initiated.  The next step in the appellate process is for the RO to issue to the Veteran and the Veteran's representative an SOC.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this matter must be remanded to the RO for the issuance of a SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue to the Veteran and the Veteran's representative an SOC addressing the claim for an initial compensable rating for trichomoniasis.   Along with the SOC, the RO must furnish to the Veteran and the Veteran's representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for perfecting an appeal as to this issue.  

The Veteran and the Veteran's representative are hereby reminded that appellate consideration of the matter identified above, i.e., an initial compensable rating for trichomoniasis, may be obtained only if a timely appeal is perfected.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


